In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00115-CV


        IN THE MATTER OF THE MARRIAGE OF ANNA DINA REYNA AND
            TIMOTHY MICHAEL TEAGUE AND IN THE INTEREST OF
                      O.M.T. AND T.Z.T., CHILDREN

                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                Trial Court No. 29268, Honorable Dan Mike Bird, Presiding

                                     June 10, 2021
                           MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant Timothy Michael Teague, proceeding pro se, appeals from the trial

court’s Temporary Orders issued in a pending divorce proceeding between Teague and

Appellee, Anna Dina Reyna. We dismiss the appeal for want of jurisdiction.


      Generally, appellate courts only have jurisdiction over final judgments, those that

dispose of all pending parties and claims. Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). We have jurisdiction to consider immediate appeals of interlocutory

orders only if a statute explicitly provides appellate jurisdiction. Stary v. DeBord, 967
S.W.2d 352, 352–53 (Tex. 1998). A temporary order issued in a divorce proceeding is

neither a final judgment nor an interlocutory order made immediately appealable by

statute. See In re Marriage of Henry, No. 14-21-00080-CV, 2021 Tex. App. LEXIS 2388,

at *2 (Tex. App.—Houston [14th Dist.] Mar. 30, 2021, no pet.) (per curiam) (mem. op.)

(dismissing appeal from temporary orders issued in a divorce proceeding for want of

jurisdiction).


       By letter of May 19, 2021, we notified Teague that it did not appear that a final

judgment or appealable order had been issued by the trial court and directed him to show

how we have jurisdiction over this appeal. Teague has filed a response but did not

demonstrate grounds for continuing the appeal.


       Because Teague has not presented this Court with a final judgment or appealable

order, the appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                        Per Curiam




                                            2